DAUKSCH, Judge.
This is an appeal from a judgment in a marital dissolution case.
The issue on appeal is the correctness of the ruling by the trial judge regarding child custody.
The trial judge heard evidence from both parties and from a guardian ad-litem, a clinical psychologist, a baby-sitter and other witnesses regarding custody. There was a split between the witnesses regarding their recommendations. For example, the guardian ad-litem, an attorney with experience in one contested divorce and no previous guardianship, said he felt the mother should have primary custody. On the other hand, the clinical psychologist, with much greater experience and training, opined for the father.
All witnesses said both parents were suitable for custody. Given that there was evidence on both sides concerning the custody issue, the judge was left with his best judgment as to the right thing to do. Given also that this trial judge has in excess of a quarter-century of judicial experience, had the witnesses in front of him, heard and saw the parties in person and considered a great amount of testimony, it is with the usual amount of deference we affirm his ruling. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
The trial judge did not find that the mother was “more oriented to career achievement than parenting.” He did find “that both parents love their son very much and are able to satisfactorily care for him, and that the son is comfortable with both parents. The Court further finds that it would be in the best interest of the child for the parents to fully share parental responsibility and for the child to reside the majority of the time with his Father.”
Finally it should be pointed out that the ruling nearly splits evenly the amount of time the child is with each parent. The child will be with the mother from Thursday afternoon until Monday morning on alternate weeks. He will be with the mother from Wednesday afternoon until Friday morning on the other weeks. During the summer and the winter holiday season she will have the child for two weeks and one week, respectively, uninterrupted.
The judgment is affirmed.
AFFIRMED.
COBB, J., concurs.
W. SHARP, J., dissents with opinion.